Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 13 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of copending Application No. 17/163940 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instance Application
Reference application
1. A device comprising:
an illuminated display;
a digital camera positioned underneath the illuminated display, wherein a field of view of the digital camera passes through the illuminated display;

a display interference mitigation system, coupled to the digital camera, to generate an enhanced output image from an input image captured by the digital camera to mitigate interference from the illuminated display; and




a storage device to store the enhanced output image.
1. A client device comprising:
an illuminated display;
a digital camera mounted underneath the illuminated display, wherein a field of view of the digital camera passes through the illuminated display;
an ambient light level sensor;
a processor system coupled to the digital camera and the ambient light sensor, wherein an input image captured by the digital camera is processed to mitigate interference associated with the illuminated display, and to produce an enhanced output image, further comprising use of an ambient light level measurement from the ambient light level sensor to control the brightness of the illuminated display; and
a digital storage medium used to store the enhanced output image.
12. A method comprising:


capturing, by a digital camera mounted underneath an illuminated display in a client device, a first image, wherein the field of view of the digital camera passes through the illuminated display;



generating an enhanced output image from the first image by mitigating interference from the illuminated display; and

storing the enhanced output image.
10. A method comprising:
receiving an ambient light level measurement from a light sensor;
displaying a first image on an illuminated display;
capturing, by a digital camera, a second image, wherein the digital camera is mounted underneath the illuminated display and a field of view of the digital camera passes through the illuminated display;
controlling, based on the ambient light level measurement, a brightness of the illuminated display while the first image is being displayed and the second image is being captured to mitigate interference associated with the illuminated display; and
storing the first image in a digital storage medium.
13. The method as recited in claim 12, further comprising displaying a second image on the illuminated display, and the capturing comprising capturing the image while the second image is being displayed on the illuminated display.
10. …controlling, based on the ambient light level measurement, a brightness of the illuminated display while the first image is being displayed and the second image is being captured to mitigate interference associated with the illuminated display; 
20. A client device comprising:
a processor implemented in hardware;
an illuminated display;

a digital camera positioned underneath the illuminated display, wherein a field of view of the digital camera passes through the illuminated display; and
a computer-readable storage medium having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform acts including:


capturing, by the digital camera, a first image;
generating an enhanced output image from the first image by mitigating interference from the illuminated display; and


storing the enhanced output image.
16. A client device comprising:
a processor implemented in hardware;
an illuminated display;
an ambient light sensor;
a digital camera positioned underneath the illuminated display, wherein a field of view of the digital camera passes through the illuminated display; and
a computer-readable storage medium having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform acts including:
receiving an ambient light level measurement from the ambient light sensor;
capturing, by the digital camera, a first image;
controlling, based on the ambient light level measurement, a brightness of the illuminated display while the first image is being captured to mitigate interference associated with the illuminated display; and
storing the first image in a digital storage medium.


Claims 2-5 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 12 of copending Application No. 17/163940 in view of Park et al (US 2020/0387688 A1. This is a provisional nonstatutory double patenting rejection.
Regarding claims 2-5, claim 1 of the reference application fails to teach features of claims 2-5. However, in the same field of endeavor, Park teaches the features of claims 2-5 as presented below in the art rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Park in Claim 1 of the reference application to have the features of claims 2-5 for performing an enhanced processing process to obtain high quality calibration image to produce an enhanced output image yielding a predicted result.
Regarding claim 19, claim 19 reciting features corresponding to claim 4 is also rejected for the same reason as for claim 4.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/163971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instance Application
Reference application
12. A method comprising:
capturing, by a digital camera mounted underneath an illuminated display in a client device, a first image, wherein the field of view of the digital camera passes through the illuminated display;



generating an enhanced output image from the first image by mitigating interference from the illuminated display; and

storing the enhanced output image.
1. 
wherein the digital camera is mounted below the OLED display and a field of view of the digital camera passes through the OLED display…
2. The method as recited in claim 1, further comprising:
capturing, by the digital camera and after generating the merged calibration image, an additional image;
generating an enhanced output image from the additional image by using the merged calibration image to mitigate interference from the illuminated display; and
store the enhanced output image.



Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:
Claim 13 recites “… capturing the image” which is suggested to be amended as “… capturing the first image” for a better claim flow.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“display interference mitigation system” in claim(s) 1, 2, 6, 7 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 and 11 recite the limitation "the first image".  There is insufficient antecedent basis for this limitation in the claims. It appears that “the input image” should be recited instead of "the first image”.
Claims 6-10 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2020/0387688 A1).
Regarding claim 1, Park teaches A device comprising:
an illuminated display (110);
a digital camera (130) positioned underneath the illuminated display, wherein a field of view of the digital camera passes through the illuminated display (Figs. 2-5);
a display interference mitigation system (100), coupled to the digital camera, to generate an enhanced output image from an input image captured by the digital camera to mitigate interference from the illuminated display (Figs. 2-5, 23; paras. 0066, 0071-0077, 0135; generating an enhanced output image of fig. 5C from an input image of fig. 5A to remove interferences from the OLED display 110 using a calibration image of fig. 5B); and
a storage device (150) to store the enhanced output image (Figs. 2-5; paras. 0066, 0135; storing the enhanced output image of fig. 5C for finger recognition).

Regarding claim 2, Park teaches the device as recited in claim 1, wherein the display interference mitigation system is to generate the enhanced output image by subtracting a predetermined calibration image from the input image (Figs. 23; para. 0135).

Regarding claim 3, Park teaches the device as recited in claim 2, the predetermined calibration image comprising a captured calibration image generated from a calibration image displayed on the illuminated display (Figs. 11-13; paras. 0061, 0081, 0095-0106; captured calibration image of fig. 5A from a calibration image displayed by OLED pixels/light sources 11).

Regarding claim 4, Park teaches the device as recited in claim 3, the predetermined calibration image having been captured while the device is in an environment having a light level less than a threshold amount (Figs. 11-13; paras. 0061, 0081, 0095-0106; captured calibration image of fig. 5A from a calibration image displayed by OLED pixels/light sources 11 while the device is in an environment; the device can be operating in an environment having a light level less than a threshold amount).

Regarding claim 5, Park teaches the device as recited in claim 1, wherein the digital camera is to capture the input image while the illuminated display is displaying a display image (Figs. 11-13; paras. 0061, 0081, 0095-0106; captured calibration image of fig. 5A from a calibration image displayed by OLED pixels/light sources 11 in a dark environment area under the finger print area FRW with a blocking light object 20).

Regarding claim 12, Park teaches A method comprising:
capturing, by a digital camera (130) mounted underneath an illuminated display (110) in a client device, a first image, wherein the field of view of the digital camera passes through the illuminated display (Figs. 2-5);
generating an enhanced output image from the first image by mitigating interference from the illuminated display (Figs. 2-5, 23; paras. 0066, 0071-0077, 0135; generating an enhanced output image of fig. 5C from an input image of fig. 5A to remove interferences from the OLED display 110 using a calibration image of fig. 5B); and
storing the enhanced output image (Figs. 2-5; paras. 0066, 0135; storing the enhanced output image of fig. 5C for finger recognition).

Regarding claim 13, Park teaches the method as recited in claim 12, further comprising displaying a second image on the illuminated display, and the capturing comprising capturing the image while the second image is being displayed on the illuminated display (Figs. 11-13; paras. 0061, 0081, 0095-0106; captured calibration image of fig. 5A from a calibration image displayed by OLED pixels/light sources 11 in a dark environment area under the finger print area FRW with a blocking light object 20).

Regarding claim 19, Park teaches the method as recited in claim 12, further comprising performing the capturing while in an environment having a light level less than a threshold amount (Figs. 11-13; paras. 0061, 0081, 0095-0106; captured calibration image of fig. 5A from a calibration image displayed by OLED pixels/light sources 11 while the device is in an environment; the device can be operating in an environment having a light level less than a threshold amount).

Regarding claim 20, Park teaches A client device (Figs. 2-5) comprising:
a processor (140) implemented in hardware;
an illuminated display (110);
a digital camera (130) positioned underneath the illuminated display, wherein a field of view of the digital camera passes through the illuminated display (Figs. 2-5); and
a computer-readable storage medium (150) having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform acts including:
capturing, by the digital camera, a first image (Fig. 23; step S1410; capturing an input image of fig. 5A);
generating an enhanced output image from the first image by mitigating interference from the illuminated display (Figs. 2-5, 23; paras. 0066, 0071-0077, 0135; step S1411; generating an enhanced output image of fig. 5C from an input image of fig. 5A to remove interferences from the OLED display 110 using a calibration image of fig. 5B); and
storing the enhanced output image (Figs. 2-5; paras. 0066, 0135; storing the enhanced output image of fig. 5C for finger recognition).

Allowable Subject Matter
Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696